
	
		II
		111th CONGRESS
		1st Session
		S. 2838
		IN THE SENATE OF THE UNITED STATES
		
			December 4, 2009
			Mr. Bennet introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To give critical access hospitals priority in receiving
		  grants to implement health information technology, to expand participation in
		  the drug pricing agreement program under section 340B of the Public Health
		  Service Act, to provide for a study and report on pharmacy dispensing fees
		  under Medicaid, to provide for continuing funding for operation of State
		  offices of rural health, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Rural Health Access and
			 Improvement Act of 2009.
		2.Grants to
			 promote hospital health information technologySection 3013 of the Public Health Service
			 Act (42 U.S.C. 300jj–33) is amended by adding at the end the following:
			
				(j)PriorityIn
				awarding a grant under this section, the Secretary shall give priority to
				qualified State-designated entities that are critical access hospitals, as
				defined in section 1861(mm) of the Social Security
				Act.
				.
		3.Expanded
			 participation in section 340B programSection 340B(a)(4) of the Public Health
			 Service Act (42 U.S.C. 256b(a)(4)) is amended by adding at the end the
			 following:
			
				(M)A children’s
				hospital excluded from the Medicare prospective payment system pursuant to
				section 1886(d)(1)(B)(iii) of the Social Security Act, or a free-standing
				cancer hospital excluded from the Medicare prospective payment system pursuant
				to section 1886(d)(1)(B)(v) of the Social Security Act, that would meet the
				requirements of subparagraph (L), including the disproportionate share
				adjustment percentage requirement under clause (ii) of such subparagraph, if
				the hospital were a subsection (d) hospital as defined by section 1886(d)(1)(B)
				of the Social Security Act.
				(N)An entity that is
				a critical access hospital (as determined under section 1820(c)(2) of the
				Social Security Act), and that meets the requirements of subparagraph
				(L)(i).
				(O)An entity that is
				a rural referral center, as defined in section 1886(d)(5)(C)(i) of the Social
				Security Act, or a sole community hospital, as defined by section
				1886(d)(5)(C)(iii) of such Act, and that both meets the requirements of
				subparagraph (L)(i) and has a disproportionate share adjustment percentage
				equal to or greater than 8 percent.
				(P)An entity that is
				a rural health clinic, as defined in section 1861(aa)(2) of the Social Security
				Act.
				.
		4.GAO study and
			 report on dispensing fees
			(a)StudyThe
			 Comptroller General of the United States shall conduct a study of the cost in
			 each State of dispensing prescription drugs under the Medicaid program under
			 title XIX of the Social Security Act (42 U.S.C. 1396a et seq.), which shall
			 consider—
				(1)any reasonable
			 costs associated with pharmacists—
					(A)checking for
			 information regarding Medicaid coverage of individuals; and
					(B)performing
			 necessary clinical review and quality assurance activities, such as—
						(i)activities to
			 identify and reduce the frequency of patterns of fraud, abuse, gross overuse,
			 and inappropriate or medically unnecessary care among physicians, pharmacists,
			 and patients;
						(ii)activities
			 associated with specific drugs or groups of drugs, including potential and
			 actual severe adverse reactions to drugs, including education on therapeutic
			 appropriateness, over-utilization and under-utilization of drugs, appropriate
			 use of generic products, therapeutic duplication, drug-disease
			 contraindications, drug interactions, incorrect drug dosage or duration of drug
			 treatment, drug-allergy interactions, and clinical abuse or misuse; and
						(iii)any other
			 clinical review and quality assurance activities required under Federal or
			 State law;
						(2)the costs
			 incurred by a pharmacy that are associated with—
					(A)the measurement
			 or mixing of a drug covered by Medicaid;
					(B)filling the
			 container for such a drug;
					(C)physically
			 transferring the prescription to the patient, including any costs of delivering
			 the medication to the home of such patient;
					(D)special packaging
			 of drugs;
					(E)overhead costs of
			 the pharmacy, or the section of the facility that is devoted to a pharmacy, and
			 maintenance of the pharmacy or section of the facility (including the equipment
			 necessary to operate such pharmacy or such section and the salaries of
			 pharmacists and other pharmacy workers);
					(F)geographic
			 factors that impact operational costs;
					(G)compounding such
			 prescription if necessary; and
					(H)uncollectability
			 of Medicaid prescription copayments;
					(3)the variation in
			 costs described in paragraph (2) based on—
					(A)whether a product
			 dispensed is a rural or urban pharmacy;
					(B)whether the
			 product dispensed is a specialty pharmacy product; and
					(C)whether the
			 pharmacy is located in, or contracts with, a long-term care facility;
			 and
					(4)the increase in
			 dispensing fees, including the costs described in paragraphs (1), (2), and (3),
			 that would be sufficient to create an incentive for a pharmacist to promote the
			 substitution of covered general alternative therapies.
				(b)ReportNot
			 later than December 1, 2010, the Comptroller General of the United States shall
			 submit to the Secretary of Health and Human Services and to each State a report
			 describing the study conducted under subsection (a). The report shall
			 include—
				(1)the average cost
			 in each State of dispensing a prescription drug under Medicaid;
				(2)the findings of
			 the study conducted under subsection (a) with respect to—
					(A)the variation in
			 costs studied under subparagraphs (A) and (B) of paragraph (3) of such
			 subsection; and
					(B)the increase in
			 dispensing fees described in paragraph (4) of such subsection.
					(c)Use of
			 studyEach State shall use the report described in subsection (b)
			 to assess the adequacy of Medicaid pharmacy dispensing fees. The Secretary of
			 Health and Human Services shall use such report to approve State plan
			 amendments for States that submit such amendments for the purposes of
			 increasing Medicaid pharmacy dispensing fees.
			5.State offices of
			 rural healthSection 338J of
			 the Public Health Service Act (42 U.S.C. 254r) is amended by striking
			 subsection (k).
		
